Memorandum by the Court. Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed August 23, 1968, sustaining initial determinations of the respondent disqualifying claimant from receiving benefits effective April 17, 1968; holding claimant ineligible to accrue more than one effective day in each week subsequent to April 1, 1968; holding that claimant willfully misrepresented to obtain benefits and imposing a forfeiture; and charging claimant with an overpayment which was found to be recoverable. The record contains substantial evidence to support the finding of the board that on and after the week commencing April 1, 1968 the claimant for personal reasons limited herself to four days of employment per week. It is also established that on April 17, 1968 the claimant refused employment without good cause. The board’s interpretation of “ effective days ” for four day a week workers pursuant to the provisions of sections 523 and 590 of the Labor Law has a “ warrant in the record ” and a “ reasonable basis in law ” (Matter of Deitchman [Catherwood], -34 A D 2d 718). The record also establishes that the claimant had falsely certified that she was eligible for full time employment and that she had not marked her insurance booklet as specifically required by the instructions thereon in the manner necessary to indicate unavailability for employment. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by the court.